
	
		II
		110th CONGRESS
		1st Session
		S. 1286
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Smith introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To authorize the Coquille Indian Tribe of
		  the State of Oregon to convey land and interests in land owned by the
		  Tribe.
	
	
		1.Land and interests of Coquille Indian
			 Tribe, Oregon
			(a)In generalSubject to subsections (b) and (c),
			 notwithstanding any other provision of law (including regulations), the
			 Coquille Indian Tribe of the State of Oregon (including any agent or
			 instrumentality of the Tribe) (referred to in this section as the
			 Tribe), may transfer, lease, encumber, or otherwise convey,
			 without further authorization or approval, any land (including fee simple land)
			 or interest in land owned by the Tribe.
			(b)Nonapplicability to certain
			 conveyancesSubsection (a)
			 shall not apply with respect to any transfer, encumbrance, lease, or other
			 conveyance of any land or interest in land of the Tribe that occurred before
			 January 1, 2007.
			(c)Effect of sectionNothing in this section invalidates or
			 otherwise alters or affects any restriction on alienation applicable to land
			 held in trust by the United States for the benefit of the Tribe or any member
			 of the Tribe.
			
